DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 01/20/2021. Claims 1-20 are pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/24/2020.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “associating, by a parser of the query processing server, a parameter with a node of the QEP, the parameter indicating that precision loss is allowed” recited in claims 1, 8, and 15, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chamieh et al. (US 10496644 B2), hereinafter Chamieh, in view of Lee (US 20100094882 A1).

Regarding Claim 1, Chamieh discloses a computer-implemented method for processing queries ([Col. 5, lines 36-37]: methods and apparatus for query plan generation and execution) to provide query results from database systems ([Col. 15, line 54], Fig. 2: returning query results 217; relational database management system (RDBMS) 212), the method comprising:
receiving, by a query processing server, ([Col. 15, line 26]: the server side 210) a first query ([Col. 21, lines 8-11]: Responsive to a first SQL query being received, a first physical query plan is generated and executed), the first query comprising a syntax ([Col 15, line 64]: internal representations 220 (e.g., abstract syntax trees (ASTs))); 
([Col 13, lines 58-60], Fig. 1: the generation and execution in block 120 includes generating a first query plan for the first SQL query), 
associating, by a parser of the query processing server ([Col. 15, 1ine 38]: a parser 218; [Col. 51, lines 3-6]: method 2222 1) transmits the SQL query part (2228) of the subscription SQL query to the parser 218 so that a physical query plan will be generated and executed), a parameter with a node of the QEP (Fig. 5, [Col. 35, lines 46-49]: the node key for each node is based on that node and that node's descendants, if any (e.g., based on that node's query plan operator and parameter(s));
determining that the syntax is provided ([Col. 15, lines 62-66]: the tasks of the parser 218 include converting the SQL statements 216 into internal representations 220 (e.g., abstract syntax trees (ASTs)). A decision block 222 illustrates that those of the SQL statements 216 that are SQL queries are distinguished from those that are not), 
and in response, optimizing the first QEP to provide an optimized QEP ([Col. 16, lines 17-18]: The query optimizer 230 generates query plans (which may include performing query plan optimization)); 
executing the optimized QEP to generate a query result that includes data stored within a database system ([Col. 16, lines 38-41]: The query executor 240 executes the physical query plans 242 corresponding to the SQL queries, which includes accessing the specified data from the specified temporal tables in the temporal-relational database 262); 
and providing the query result as output from the database system ([Col. 16, lines 43-46]: providing the results to the process and client communication manager 214; which in turn provides those results (shown as query results 217) to the respective ones of the clients that submitted the respective SQL queries).
However, Chamieh does not explicitly teach indicating that precision loss is allowed, optimization of which would result in precision loss in a generated query result, the parameter indicating that precision loss is allowed, and the query result having reduced accuracy relative to a query result that would be generated based on the first QEP.
On the other hand, in the same field of endeavor, Lee teaches indicating that precision loss is allowed ([0083]: The process 500 also determines whether received data conversion information indicates a remote precision loss),
and optimization of which would result in precision loss in a generated query result ([0031]: The tracked data conversion precision changes and data conversion precision loss information may be used to optimize routing within a distributed database system, such as the system 100; [0010]: determine whether the data conversion performed on the retrieved data results in a loss of precision),
and the parameter indicating that precision loss is allowed ([0079]: Remote precision loss may be indicated within received remote conversion information by inclusion of conversion loss tracking information), 
and the query result having reduced accuracy relative to a query result that would be generated based on the first QEP (Fig. 1, [0058]: the DBMS— 3 106 determines whether the data conversion performed on the data received from the DBMS— 4 108 within the Result_Set1″ results in a loss of precision beyond the configured precision loss tolerance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamieh to 
The motivation for doing so would be to identify where precision loss or precision problems occur within the distributed database system, as recognized by Lee ([0007] of Lee: The data conversion information may be used by any node to identify where data conversion or casting precision loss or precision problems occur within the distributed database system).
The modified method of Chamieh in view of Lee will hereinafter be referred
to as the modified method of Chamieh and Lee.

Regarding Claim 2, the modified method of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 1, 
and Chamieh further discloses wherein determining that the syntax is provided comprises determining that a node of the first QEP includes a parameter that indicates that precision loss is allowed [operator type]; ([Col. 25, lines 38-41]: each of the LQPNs 470A-F implements a descriptor field that stores a whole node key that includes the operator type and its one or more parameters). 
Regarding Claim 3, the modified method of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 2,
and Chamieh further discloses wherein the parameter is associated with the node by a parser that parses the first query ([Col. 15, lines 61-64], Fig. 2: The PCCM 214 provides the SQL statements 216 to the parser 218; the tasks of the parser 218 include converting the SQL statements 216 into internal representations 220 (e.g., abstract syntax trees (ASTs))) 
to provide the first QEP ([Col. 16, lines 5-7]: those of the internal representations 220 that were generated from the SQL statements 216 that are SQL queries are provided to the query rewriter 224; [Col. 16, line 17]: The query optimizer 230 generates query plans).

Regarding Claim 4, the modified method of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 2,
and Chamieh further discloses wherein optimizing the first QEP comprises applying at least one rewriting of a set of rewritings to the node ([Col. 16, lines 33-35]: a logical query plan is created from a rewritten internal representation by walking the AST and creating nodes from the AST which correspond to query plan operators),
and the optimized QEP including the at least one rewriting ([Col. 16, lines 17-19], Fig. 2: The query optimizer 230 generates query plans (which may include performing query plan optimization) from the rewritten internal representations 226).
However, the modified method of Chamieh and Lee does not explicitly teach the at least one rewriting reducing an accuracy of the query result.
Lee teaches the at least one rewriting (Fig. 5, Step 520) reducing an accuracy of the query result ([0010]: add local conversion precision loss tracking information to the local data conversion information in response to determining that the data conversion performed on the retrieved data results in a loss of precision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Chamieh 
The motivation for doing so would be to determine a loss of precision, as recognized by Lee ([0010] of Lee: add a node identifier to the local data conversion information, determine whether the data conversion performed on the retrieved data results in a loss of precision associated with the converted data).

Regarding Claim 7, the modified method of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 1,
and Chamieh further discloses wherein the query processing server ([Col. 15, lines 19-21]: FIG. 2 is divided into a client side 200 and a server side 210) comprises a structured query language (SQL) server ([Col. 6, lines 32-34], Fig. 1: At block 100, the relational database management system receives a plurality of structured query language (SQL) queries).

Regarding Claim 8, Chamieh discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon [electronic device]; ([Col. 57, lines 37-40]: Electronic Device 2604, FIG. 26 includes hardware 2640 comprising a set of one or more processor(s) 2642 and a set or one or more network interfaces 2644 (wireless and/or wired), as well as non-transitory machine-readable storage media 2648 having stored therein software 2650), 
which, when executed by the one or more processors, cause the one or more processors to perform operations for processing queries to provide query results from database systems ([Col. 57, lines 42-44], Fig. 2, Fig. 26: the relational database management system 212 may be implemented in one or more electronic devices 2604), the operations comprising:
receiving, by a query processing server, ([Col. 15, line 26]: the server side 210) a first query ([Col. 21, lines 8-11]: Responsive to a first SQL query being received, a first physical query plan is generated and executed), the first query comprising a syntax ([Col 15, line 64]: internal representations 220 (e.g., abstract syntax trees (ASTs))); 
processing, by the query processing server, the first query to provide a first query execution plan (QEP) ([Col 13, lines 58-60], Fig. 1: the generation and execution in block 120 includes generating a first query plan for the first SQL query), 
associating, by a parser of the query processing server ([Col. 15, 1ine 38]: a parser 218; [Col. 51, lines 3-6]: method 2222 1) transmits the SQL query part (2228) of the subscription SQL query to the parser 218 so that a physical query plan will be generated and executed), a parameter with a node of the QEP (Fig. 5, [Col. 35, lines 46-49]: the node key for each node is based on that node and that node's descendants, if any (e.g., based on that node's query plan operator and parameter(s));
determining that the syntax is provided ([Col. 15, lines 62-66]: the tasks of the parser 218 include converting the SQL statements 216 into internal representations 220 (e.g., abstract syntax trees (ASTs)). A decision block 222 illustrates that those of the SQL statements 216 that are SQL queries are distinguished from those that are not), 
and in response, optimizing the first QEP to provide an optimized QEP ([Col. 16, lines 17-18]: The query optimizer 230 generates query plans (which may include performing query plan optimization)); 
([Col. 16, lines 38-41]: The query executor 240 executes the physical query plans 242 corresponding to the SQL queries, which includes accessing the specified data from the specified temporal tables in the temporal-relational database 262); 
and providing the query result as output from the database system ([Col. 16, lines 43-46]: providing the results to the process and client communication manager 214; which in turn provides those results (shown as query results 217) to the respective ones of the clients that submitted the respective SQL queries).
However, Chamieh does not explicitly teach indicating that precision loss is allowed, optimization of which would result in precision loss in a generated query result, the parameter indicating that precision loss is allowed, and the query result having reduced accuracy relative to a query result that would be generated based on the first QEP.
On the other hand, in the same field of endeavor, Lee teaches indicating that precision loss is allowed ([0083]: The process 500 also determines whether received data conversion information indicates a remote precision loss),
and optimization of which would result in precision loss in a generated query result ([0031]: The tracked data conversion precision changes and data conversion precision loss information may be used to optimize routing within a distributed database system, such as the system 100; [0010]: determine whether the data conversion performed on the retrieved data results in a loss of precision),
and the parameter indicating that precision loss is allowed ([0079]: Remote precision loss may be indicated within received remote conversion information by inclusion of conversion loss tracking information), 
(Fig. 1, [0058]: the DBMS— 3 106 determines whether the data conversion performed on the data received from the DBMS— 4 108 within the Result_Set1″ results in a loss of precision beyond the configured precision loss tolerance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamieh to incorporate the teachings of Lee to include indicating that precision loss is allowed, optimization of which would result in precision loss in a generated query result, the parameter indicating that precision loss is allowed, and the query result having reduced accuracy relative to a query result that would be generated based on the first QEP. 
The motivation for doing so would be to identify where precision loss or precision problems occur within the distributed database system, as recognized by Lee ([0007] of Lee: The data conversion information may be used by any node to identify where data conversion or casting precision loss or precision problems occur within the distributed database system).).
The modified electronic device of Chamieh in view of Lee will hereinafter be referred to as the modified electronic device of Chamieh and Lee.

Regarding Claim 9, the modified electronic device of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 8,
and Chamieh further discloses wherein determining that the syntax is provided comprises determining that a node of the first QEP includes a parameter that indicates that precision loss is allowed [operator type]; ([Col. 25, lines 38-41]: each of the LQPNs 470A-F implements a descriptor field that stores a whole node key that includes the operator type and its one or more parameters).

Regarding Claim 10, the modified electronic device of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 9, 
and Chamieh further discloses wherein the parameter is associated with the node by a parser that parses the first query ([Col. 15, lines 61-64], Fig. 2: The PCCM 214 provides the SQL statements 216 to the parser 218; the tasks of the parser 218 include converting the SQL statements 216 into internal representations 220 (e.g., abstract syntax trees (ASTs))) 
to provide the first QEP ([Col. 16, lines 5-7]: those of the internal representations 220 that were generated from the SQL statements 216 that are SQL queries are provided to the query rewriter 224; [Col. 16, line 17]: The query optimizer 230 generates query plans).

Regarding Claim 11, the modified electronic device of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 9, 
and Chamieh further discloses wherein optimizing the first QEP comprises applying at least one rewriting of a set of rewritings to the node ([Col. 16, lines 33-35]: a logical query plan is created from a rewritten internal representation by walking the AST and creating nodes from the AST which correspond to query plan operators),
and the optimized QEP including the at least one rewriting ([Col. 16, lines 17-19], Fig. 2: The query optimizer 230 generates query plans (which may include performing query plan optimization) from the rewritten internal representations 226).

Lee teaches the at least one rewriting (Fig. 5, Step 520) reducing an accuracy of the query result ([0010]: add local conversion precision loss tracking information to the local data conversion information in response to determining that the data conversion performed on the retrieved data results in a loss of precision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified electronic device of Chamieh and Lee to incorporate the teachings of Lee to include the at least one rewriting reducing an accuracy of the query result. 
The motivation for doing so would be to determine a loss of precision, as recognized by Lee ([0010] of Lee: add a node identifier to the local data conversion information, determine whether the data conversion performed on the retrieved data results in a loss of precision associated with the converted data).

Regarding Claim 14, the modified electronic device of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 8,
and Chamieh further discloses wherein the query processing server ([Col. 15, lines 19-21], Fig. 26: FIG. 2 is divided into a client side 200 and a server side 210) comprises a structured query language (SQL) server ([Col. 6, lines 32-34], Fig. 1: At block 100, the relational database management system receives a plurality of structured query language (SQL) queries).

Regarding Claim 15, Chamieh discloses a system, comprising: one or more computers; and a computer-readable storage device coupled to the computing device and having instructions stored thereon ([Col. 57, lines 37-40]: FIG. 26 includes hardware 2640 comprising a set of one or more processor(s) 2642 and a set or one or more network interfaces 2644 (wireless and/or wired), as well as non-transitory machine-readable storage media 2648 having stored therein software 2650) which, when executed by the computing device, cause the computing device to perform operations for processing queries to provide query results from database systems ([Col. 57, lines 42-44], Fig. 2, Fig. 26: the relational database management system 212 may be implemented in one or more electronic devices 2604), the operations comprising:
receiving, by a query processing server, ([Col. 15, line 26]: the server side 210) a first query ([Col. 21, lines 8-11]: Responsive to a first SQL query being received, a first physical query plan is generated and executed), the first query comprising a syntax ([Col 15, line 64]: internal representations 220 (e.g., abstract syntax trees (ASTs))); 
processing, by the query processing server, the first query to provide a first query execution plan (QEP) ([Col 13, lines 58-60], Fig. 1: the generation and execution in block 120 includes generating a first query plan for the first SQL query),
associating, by a parser of the query processing server ([Col. 15, 1ine 38]: a parser 218; [Col. 51, lines 3-6]: method 2222 1) transmits the SQL query part (2228) of the subscription SQL query to the parser 218 so that a physical query plan will be generated and executed), a parameter with a node of the QEP (Fig. 5, [Col. 35, lines 46-49]: the node key for each node is based on that node and that node's descendants, if any (e.g., based on that node's query plan operator and parameter(s)); 
([Col. 15, lines 62-66]: the tasks of the parser 218 include converting the SQL statements 216 into internal representations 220 (e.g., abstract syntax trees (ASTs)). A decision block 222 illustrates that those of the SQL statements 216 that are SQL queries are distinguished from those that are not), 
and in response, optimizing the first QEP to provide an optimized QEP ([Col. 16, lines 17-18]: The query optimizer 230 generates query plans (which may include performing query plan optimization)); 
executing the optimized QEP to generate a query result that includes data stored within a database system ([Col. 16, lines 38-41]: The query executor 240 executes the physical query plans 242 corresponding to the SQL queries, which includes accessing the specified data from the specified temporal tables in the temporal-relational database 262); 
and providing the query result as output from the database system ([Col. 16, lines 43-46]: providing the results to the process and client communication manager 214; which in turn provides those results (shown as query results 217) to the respective ones of the clients that submitted the respective SQL queries).
However, Chamieh does not explicitly teach indicating that precision loss is allowed, optimization of which would result in precision loss in a generated query result, the parameter indicating that precision loss is allowed, and the query result having reduced accuracy relative to a query result that would be generated based on the first QEP.
On the other hand, in the same field of endeavor, Lee teaches indicating that precision loss is allowed ([0083]: The process 500 also determines whether received data conversion information indicates a remote precision loss),
([0031]: The tracked data conversion precision changes and data conversion precision loss information may be used to optimize routing within a distributed database system, such as the system 100; [0010]: determine whether the data conversion performed on the retrieved data results in a loss of precision),
and the parameter indicating that precision loss is allowed ([0079]: Remote precision loss may be indicated within received remote conversion information by inclusion of conversion loss tracking information), 
and the query result having reduced accuracy relative to a query result that would be generated based on the first QEP (Fig. 1, [0058]: the DBMS— 3 106 determines whether the data conversion performed on the data received from the DBMS— 4 108 within the Result_Set1″ results in a loss of precision beyond the configured precision loss tolerance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chamieh to incorporate the teachings of Lee to include indicating that precision loss is allowed, optimization of which would result in precision loss in a generated query result, the parameter indicating that precision loss is allowed, and the query result having reduced accuracy relative to a query result that would be generated based on the first QEP.
The motivation for doing so would be to identify where precision loss or precision problems occur within the distributed database system, as recognized by Lee ([0007] of Lee: The data conversion information may be used by any node to identify where data conversion or casting precision loss or precision problems occur within the distributed database system).
The modified system of Chamieh in view of Lee will hereinafter be referred


Regarding Claim 16, the modified system of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 15,
and Chamieh further discloses wherein determining that the syntax is provided comprises determining that a node of the first QEP includes a parameter that indicates that precision loss is allowed [operator type]; ([Col. 25, lines 38-41]: each of the LQPNs 470A-F implements a descriptor field that stores a whole node key that includes the operator type and its one or more parameters).

Regarding Claim 17, the modified system of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 16,
and Chamieh further discloses wherein the parameter is associated with the node by a parser that parses the first query ([Col. 15, lines 61-64], Fig. 2: The PCCM 214 provides the SQL statements 216 to the parser 218; the tasks of the parser 218 include converting the SQL statements 216 into internal representations 220 (e.g., abstract syntax trees (ASTs))) 
to provide the first QEP ([Col. 16, lines 5-7]: those of the internal representations 220 that were generated from the SQL statements 216 that are SQL queries are provided to the query rewriter 224; [Col. 16, line 17]: The query optimizer 230 generates query plans).

Regarding Claim 18, the modified system of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 16, and Chamieh further discloses wherein optimizing the first QEP comprises 
([Col. 16, lines 33-35]: a logical query plan is created from a rewritten internal representation by walking the AST and creating nodes from the AST which correspond to query plan operators),
and the optimized QEP including the at least one rewriting ([Col. 16, lines 17-19], Fig. 2: The query optimizer 230 generates query plans (which may include performing query plan optimization) from the rewritten internal representations 226).
However, the modified system of Chamieh and Lee does not explicitly teach the at least one rewriting reducing an accuracy of the query result.
Lee teaches the at least one rewriting (Fig. 5, Step 520) reducing an accuracy of the query result ([0010]: add local conversion precision loss tracking information to the local data conversion information in response to determining that the data conversion performed on the retrieved data results in a loss of precision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system of Chamieh and Lee to incorporate the teachings of Lee to include the at least one rewriting reducing an accuracy of the query result. 
The motivation for doing so would be to determine a loss of precision ([0010]: add a node identifier to the local data conversion information, determine whether the data conversion performed on the retrieved data results in a loss of precision associated with the converted data).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chamieh et al. (US 10496644 B2), hereinafter Chamieh, in view of Lee (US 2010094882 A1), and in further view of Chang et al. (US 2009018989 A1), hereinafter Chang.

Regarding Claim 5, the modified method of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 4.
However, the modified method of Chamieh and Lee does not explicitly teach wherein the set of rewritings comprises round, floor, ceiling, and aggregation reordering.
On the other hand, in the same field of endeavor, Chang teaches wherein the set of rewritings comprises round, floor, ceiling, and aggregation reordering ([0035], Fig. 1: At block 120, the XQuery query is rewritten to refer to a SQL polymorphic function; [0043]: The below table gives examples of such XQuery functions. Aggregate function: e.g. sum, avg, max, min; Built-in function: e.g. ceiling, round, floor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Chamieh and Lee to incorporate the teachings of Chang where the set of rewritings comprises round, floor, ceiling, and aggregation reordering. 
The motivation for doing so would be to allow the use of SQL polymorphic functions in query rewritings, as recognized by Chang ([0043]: XQuery functions other than aggregate functions that are applied to dynamically typed XML data can be compiled as polymorphic SQL functions).

Regarding Claim 12, the modified electronic device of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 11.
However, the modified electronic device of Chamieh and Lee does not explicitly teach wherein the set of rewritings comprises round, floor, ceiling, and aggregation reordering.
([0035], Fig. 1: At block 120, the XQuery query is rewritten to refer to a SQL polymorphic function; [0043]: The below table gives examples of such XQuery functions. Aggregate function: e.g. sum, avg, max, min; Built-in function: e.g. ceiling, round, floor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified electronic device of Chamieh and Lee to incorporate the teachings of Chang where the set of rewritings comprises round, floor, ceiling, and aggregation reordering. Doing so would allow the use of SQL polymorphic functions in query rewritings, as recognized by Chang ([0043]: XQuery functions other than aggregate functions that are applied to dynamically typed XML data can be compiled as polymorphic SQL functions).

Regarding Claim 19, the modified system of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 18,
However, the modified system of Chamieh and Lee does not explicitly teach wherein the set of rewritings comprises round, floor, ceiling, and aggregation reordering.
On the other hand, in the same field of endeavor, Chang teaches wherein the set of rewritings comprises round, floor, ceiling, and aggregation reordering ([0035], Fig. 1: At block 120, the XQuery query is rewritten to refer to a SQL polymorphic function; [0043]: The below table gives examples of such XQuery functions. Aggregate function: e.g. sum, avg, max, min; Built-in function: e.g. ceiling, round, floor).
([0043]: XQuery functions other than aggregate functions that are applied to dynamically typed XML data can be compiled as polymorphic SQL functions).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamieh et al. (US 10496644 B2), hereinafter Chamieh, in view of Lee (US 2010094882 A1), and in further view of Baranczyk et al. (US 20160342646), hereinafter Baranczyk.

Regarding Claim 6, the modified method of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 1,
and Chamieh further discloses receiving, by the query processing server, a second query ([Col. 14, lines 53-56]: the SQL queries in block 110 may include a second SQL query that is received after the first SQL query plan was generated and while the first query plan was being kept in memory after execution),
processing, by the query processing server, the second query to provide a second QEP ([Col. 21, lines 34-42]: responsive to a second SQL query being received, a second physical query plan is generated and executed),
and determining that the syntax is absent from the second query ([Col. 21, lines 45-55]: With reference to FIG. 2, the query plan connector 232 determines whether the required second physical query plan can be generated by reusing/incorporating one or more of the nodes and/or subgraphs already in the physical query plans 242 that are currently being kept in memory after execution),
and in response, executing the second QEP ([Col. 16, lines 61-65]: If the query plan connector 232 determines that reuse/incorporation is possible, then only the missing part(s) for the second physical query plan (be it a node and edge, a subgraph, etc.) are added to the physical query plans 242)
to generate a second query result ([Col. 21, lines 34-42]: responsive to a second SQL query being received, a second physical query plan is generated and executed, and a query result returned to the client that submitted the second SQL query).
However, the modified method of Chamieh and Lee does not explicitly teach the second query being absent the syntax.
On the other hand, in the same field of endeavor, Baranczyk teaches a second query, the second query being absent the syntax ([0002]: queries which have different syntax (e.g., syntactically and semantically different queries). For example, a first query may have an order-by portion, but a second query may not have an order-by portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Chamieh and Lee to incorporate the teachings of Baranczyk where the second query is absent of the syntax. 
The motivation for doing so would be to allow syntactically and semantically different queries, as recognized by Baranczyk.

Lee teaches optimization of which would result in precision loss in a generated query result ([0031]: The tracked data conversion precision changes and data conversion precision loss information may be used to optimize routing within a distributed database system, such as the system 100; [0010]: determine whether the data conversion performed on the retrieved data results in a loss of precision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Chamieh and Lee to incorporate the teachings of Lee to allow optimization of which would result in precision loss in a generated query result. 
The motivation for doing so would be to identify precision loss, as recognized by Lee ([0007] of Lee: The data conversion information may be used by any node to identify where data conversion or casting precision loss or precision problems occur).

Regarding Claim 13, the modified electronic device of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 8,
and Chamieh further discloses receiving, by the query processing server, a second query ([Col. 14, lines 53-56]: the SQL queries in block 110 may include a second SQL query that is received after the first SQL query plan was generated and while the first query plan was being kept in memory after execution),
([Col. 21, lines 34-42]: responsive to a second SQL query being received, a second physical query plan is generated and executed),
and determining that the syntax is absent from the second query ([Col. 21, lines 45-55]: With reference to FIG. 2, the query plan connector 232 determines whether the required second physical query plan can be generated by reusing/incorporating one or more of the nodes and/or subgraphs already in the physical query plans 242 that are currently being kept in memory after execution),
and in response, executing the second QEP ([Col. 16, lines 61-65]: If the query plan connector 232 determines that reuse/incorporation is possible, then only the missing part(s) for the second physical query plan (be it a node and edge, a subgraph, etc.) are added to the physical query plans 242)
to generate a second query result ([Col. 21, lines 34-42]: responsive to a second SQL query being received, a second physical query plan is generated and executed, and a query result returned to the client that submitted the second SQL query).
However, the modified electronic device of Chamieh and Lee does not explicitly teach the second query being absent the syntax.
On the other hand, in the same field of endeavor, Baranczyk teaches a second query, the second query being absent the syntax ([0002]: queries which have different syntax (e.g., syntactically and semantically different queries). For example, a first query may have an order-by portion, but a second query may not have an order-by portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified electronic device of 
The modified electronic device of Chamieh and Lee does not explicitly teach optimization of which would result in precision loss in a generated query result.
Lee teaches optimization of which would result in precision loss in a generated query result ([0031]: The tracked data conversion precision changes and data conversion precision loss information may be used to optimize routing within a distributed database system, such as the system 100; [0010]: determine whether the data conversion performed on the retrieved data results in a loss of precision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified electronic device of Chamieh and Lee to incorporate the teachings of Lee to allow optimization of which would result in precision loss in a generated query result. 
The motivation for doing so would be to identify precision loss, as recognized by Lee ([0007] of Lee: identify where data conversion or casting precision loss or precision problems occur).

Regarding Claim 20, the modified system of Chamieh and Lee teaches all of the elements of the current invention as stated above concerning claim 8,
and Chamieh further discloses receiving, by the query processing server, a second query ([Col. 14, lines 53-56]: the SQL queries in block 110 may include a second SQL query that is received after the first SQL query plan was generated and while the first query plan was being kept in memory after execution),
processing, by the query processing server, the second query to provide a second QEP ([Col. 21, lines 34-42]: responsive to a second SQL query being received, a second physical query plan is generated and executed),
and determining that the syntax is absent from the second query ([Col. 21, lines 45-55]: With reference to FIG. 2, the query plan connector 232 determines whether the required second physical query plan can be generated by reusing/incorporating one or more of the nodes and/or subgraphs already in the physical query plans 242 that are currently being kept in memory after execution),
and in response, executing the second QEP ([Col. 16, lines 61-65]: If the query plan connector 232 determines that reuse/incorporation is possible, then only the missing part(s) for the second physical query plan (be it a node and edge, a subgraph, etc.) are added to the physical query plans 242)
to generate a second query result ([Col. 21, lines 34-42]: responsive to a second SQL query being received, a second physical query plan is generated and executed, and a query result returned to the client that submitted the second SQL query).
However, the modified system of Chamieh and Lee does not explicitly teach the second query being absent the syntax.
On the other hand, in the same field of endeavor, Baranczyk teaches a second query, the second query being absent the syntax ([0002]: queries which have different syntax (e.g., syntactically and semantically different queries). For example, a first query may have an order-by portion, but a second query may not have an order-by portion).

The modified system of Chamieh and Lee does not explicitly teach optimization of which would result in precision loss in a generated query result.
Lee teaches optimization of which would result in precision loss in a generated query result ([0031]: The tracked data conversion precision changes and data conversion precision loss information may be used to optimize routing within a distributed database system, such as the system 100; [0010]: determine whether the data conversion performed on the retrieved data results in a loss of precision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system of Chamieh and Lee to incorporate the teachings of Lee to allow optimization of which would result in precision loss in a generated query result. 
The motivation for doing so would be to identify precision loss, as recognized by Lee ([0007] of Lee: identify where data conversion or casting precision loss or precision problems occur).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/S D H/Examiner, Art Unit 4164
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168